Title: To James Madison from George Washington, 22 April 1783
From: Washington, George
To: Madison, James


Editorial Note
Except for a brief note of referral written about three years earlier (Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds.,
          The Papers of James Madison (6 vols. to date; Chicago,
        1962——)., II, 13), this letter and the reply by JM on 29 April (q.v.) mark the beginning of the correspondence between him and Washington. The next exchange also was initiated by Washington on 12 June 1784, addressing to JM a plea on behalf of Thomas Paine (Fitzpatrick, Writings of WashingtonJohn C. Fitzpatrick, ed., The Writings of George Washington,
          from the Original Sources, 1745–1799 (39 vols.; Washington, 1931–44)., XXVII, 420–21). Thereafter until the close of 1796, Washington and JM communicated frequently with each other, both orally and in writing.
 
Sir,
Newburgh 22d. April 1783
Major McHenry, formerly an Assistant Secretary to me, & afterwards Aid de Camp to the Marqs. de la Fayette, informs me, that, Congress are about to appoint official Secretaries for their Ministers abroad; & expresses a wish to go in that character to the Court of Versailles—or London.
Justice, if I could divest myself of the inclination to serve this Gentleman, would compel me to represent him as a Man of Letters & abilities,—of great integrity, sobriety & prudence. In a word, a Man of strict honor; possessing all those good qualities (without a bad one that I am acquainted with) necessary to fit him for such an office. He would, I am persuaded, render the Minister with whom he might be connected, very happy in the appointment, as he is of an amiable & obliging temper. His property too lyes in this Country.

I have now to entreat your excuse for the freedom of this recommendation; a desire to serve a man who has followed my fortunes, and shared in my perplexities, has prompted me to it; but these considerations alone, would not induce me to recommend a person for an office whom I did not believe was fully competent to discharge all the duties required of him.
I have the honor to be Sir, Yr Most Obedt. & Hble Ser[vt.]
Go. Washington
